Citation Nr: 0814084	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  07-13 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her two daughters




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from March 1946 to August 1947 
and from August 1950 to March 1969.  He died in 2005.  The 
appellant in this matter is his surviving spouse.

This matter is before the Board of Veteran's Appeals (Board) 
on appeal from a July 2006 rating decision by the Department 
of Veterans Affairs (VA), Regional Office (RO), North Little 
Rock, Arkansas, which denied the above claim.

In September 2007, the appellant and her two daughters 
testified at a video conference hearing over which the 
undersigned Veterans Law Judge presided.  A transcript of the 
hearing has been associated with the veteran's claims file.


FINDINGS OF FACT

1.  At the time of the veteran's death, he was service-
connected for degenerative arthritis of the cervical spine 
and residuals of a right ankle fracture.

2.  The immediate cause of the veteran's death was 
cardiopulmonary arrest, due to or as a consequence of 
pneumonia/pulmonary embolism.

3.  Cardiopulmonary arrest, due to or as a consequence of 
pneumonia/pulmonary embolism, did not have its onset during 
active service or result from disease or injury in service, 
or from a service-connected disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§ 1310 (West 2002 & Supp. 2007); 38 C.F.R. § 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in September 2005, December 2005, July 2006, 
and September 2006, the appellant was notified of the 
evidence not of record that was necessary to substantiate her 
claim.  She was told what information that she needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  She was, in essence, told to submit all 
relevant evidence he had in his possession.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

Adequate notice has been provided to the appellant prior to 
the transfer and certification of her case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  In the present appeal, as entitlement to 
service connection is being denied, no effective date or 
rating percentage will be assigned, thus, the Board finds 
that there can be no possibility of any prejudice to the 
appellant under the holding in Dingess, supra. 

Certain additional VCAA notice requirements attach in the 
context of a claim for Dependency Indemnity and Compensation 
(DIC) benefits based on service connection for the cause of 
death.  Generally, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected. In addition, 
the content of the section 5103(a) notice letter will depend 
upon the information provided in the claimant's application.  
Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007).

In this case the veteran was service-connected for 
degenerative arthritis of the cervical spine and residuals of 
a right ankle fracture.  The appellant contends that the 
veteran's death was a result of anxiety in service or the 
prolonged use of certain medication for the treatment of his 
service-connected disorders.  The VCAA notice letters told 
the appellant that she needed medical evidence relating the 
cause of the veteran's death to service.  Therefore, it was 
responsive to her application for benefits.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant service, VA, 
and private medical treatment records have been obtained.  A 
VA medical opinion has been obtained.  There is no indication 
of any additional, relevant records that the RO failed to 
obtain.  In sum, the Board finds the duty to assist and duty 
to notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandate of the VCAA.

Service connection for cause of the veteran's death

The appellant principally argues that the veteran developed 
cardiopulmonary arrest, due to or as a consequence of 
pneumonia/pulmonary embolism which resulted in the veteran's 
death as a result of anxiety and stress which was manifested 
as a result of his service, or in the alternative, as a 
result of the prolonged use of non-steroidal anti-
inflammatory drugs for the treatment of his service-connected 
cervical spine and right ankle disorders.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and must 
regretfully deny the appeal.

The law provides that service connection may be established 
for the cause of a veteran's death when a service-connected 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see 
also 38 U.S.C.A. §§ 1110 and 1112.  A service-connected 
disability is the principal cause of death when that 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have contributed substantially or materially 
to death, combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 
3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 
393 (1994).

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection in the context of this claim, once the 
death of the veteran has been established, there must be 
medical evidence, or in certain circumstances, competent lay 
evidence of in-service occurrence or aggravation of a disease 
or injury leading to death within the regulatory scheme; and 
competent medical evidence of a nexus between an in-service 
injury or disease and death.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999) (Both discussing the factors of service 
connection).

By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).  "Competent 
lay evidence" means "any evidence not requiring that the 
proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided by 
a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."  38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (one not a medical expert is 
nevertheless competent to offer evidence of his symptoms in 
support of a claim for an increased disability evaluation); 
see Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey, 6 
Vet. App. at 393.

The veteran's Certificate of Death dated in 2005 shows that 
the immediate cause of  death was cardiopulmonary arrest, due 
to or as a consequence of pneumonia/ pulmonary embolism.  At 
the time of his death, he was service-connected for 
degenerative arthritis of the cervical spine and residuals of 
a right ankle fracture.  

A review of the veteran's service medical records reveals 
that there is no record of symptoms associated with 
cardiopulmonary arrest, pneumonia, or a pulmonary embolism 
during his period of active service.  

Subsequent to service, VA hospital treatment records dated 
from June 1989 to September 2001 show that the veteran was 
treated intermittently for symptoms associated with his 
service-connected disabilities, to include the use of 
salsalate for symptoms associated with his service-connected 
cervical spine disorder.

VA hospital treatment records dated from June 1989 to July 
1989 show that the veteran was treated for a nine month 
history of cardiac arrhythmias.  A catheterization conducted 
in May 1989 had shown two vessel disease with mild left 
ventricular dysfunction.  He was diagnosed with coronary 
artery disease.

VA hospital treatment records dated in August 2005 show that 
the veteran had a history of gastroesophageal reflux disease, 
atrial fibrillation, anemia, hypertrophy of the prostate, 
dysthymic disorder, hypertension, non-Hodgkin's lymphoma, 
intervertebral disc herniation, cervical radiculopathy, pain 
in limb, lens replacement, myalgia and myositis, a bone and 
cartilage disorder, functional diarrhea, bronchitis, 
sinusitis, and coronary atherosclerosis.  He was admitted to 
the VA hospital for pneumonia and a pulmonary embolism and 
died following almost two weeks of treatment.  The discharge 
diagnosis was cardiopulmonary arrest, pulmonary embolism, 
pneumonia, and atrial fibrillation.

A VA examination report dated in April 2007 shows that the 
veteran's claims file was reviewed in conjunction with 
formulating an opinion.  The examiner indicated that the 
veteran was 77 years old and certainly could have developed 
pneumonia from any number of etiologies.  The examiner 
explained that he did not believe that the veteran's service-
connected degenerative joint disease of the cervical spine 
with radiculopathy had caused him to have pneumonia and 
eventual pulmonary embolism.  The veteran's service-connected 
disease processes were not thought to attack the lungs or 
heart; result in the development of pneumonia, either viral 
or bacterial; or result in the development of a pulmonary 
embolism, which could result from a number of causes 
including prolonged bed rest from a primary illness.

A letter from M. O. Maris, M.D., dated in August 2006, shows 
that it was indicated that the veteran's documented service-
connected disabilities were all orthopedic and neurologic, 
however, he also had recurrent nightmares, depression, and 
anxiety related to his combat experiences.  All of these were 
said to have been exacerbated whenever he was hospitalized or 
had worsening of his heart failure. He also had chronic pain 
associated with his orthopedic problems.  Dr. Maris added 
that the veteran had post-traumatic stress disorder (PTSD), 
but like so many of the World War II and Korean War veterans, 
when he came home he tried to get on with his life, he 
internalized these problems.  Dr. Maris concluded that the 
above medical/psychiatric problems assuredly contributed to, 
worsened, and increased his heart disease which ultimately 
led to his demise. 

In a subsequent letter dated in October 2007, Dr. Maris 
clarified that the veteran had died of cardiac arrest, 
pulmonary embolism, and pneumonia as reflected on his death 
certificate.  He was said to have had arthritis which had 
been treated with salsalate.  He developed gastrointestinal 
problems and dermatitis which were related to this 
medication.  He also had anemia and renal problems.  Dr. 
Maris concluded that the chronic use of the salsalate as 
likely as not contributed to and aggravated his progressive 
health decline, ultimately ending with his death. 

A letter from W. J. Ryan, P.D., dated in October 2007, shows 
that upon review of VA records provided by the appellant, the 
veteran was said to have been on some longer term medications 
that included quinidine, salsalate, isosorbide, diltiazem, 
indomethacin and nitroglycerin.  Salsalate was said to be a 
medication the veteran was taking for quite some time, and 
finally working up to a significant dose of 2250 milligrams 
twice daily.  At this dose he showed complaints of tinnitus 
and rash which could have been dose limited side effects.  
Salsalate could cause or at least exacerbate hypertension and 
cardiovascular problems which might not have been advisable 
in a patient with coronary artery disease.  It was also 
advisable that serum salsalate levels be drawn in chronic use 
patients, however the pharmacist did not find any notations 
of this lab.  The salsalate dose was also at least a 
contributing factor to his gastro-intestinal problems as 
evidenced by the use of sucralfate (Carafate).  The 
pharmacist also indicated that a significant interaction of 
note was quinidine with diltiazem.  Diltiazem would increase 
the half-life of quinidine and increase serum quinidine 
levels.  This would have required very careful monitoring to 
insure patient safety.  It was always difficult to say what 
leads to a patient's demise, but in the professional opinion 
of the pharmacist, the veteran's treatment for service-
connected disabilities contributed as likely as not to his 
cause of death. 

During the September 2007 video conference hearing, the 
veteran's surviving spouse and daughters testified that the 
veteran's death was the result of service based upon two 
separate theories.  First, it was suggested that the 
veteran's coronary artery disease was aggravated as a result 
of anxiety and stress (possibly post-traumatic stress 
disorder (PTSD)) that was manifested because of service.  
They described that the veteran had been wounded in combat 
and that he would, thereafter, experience anxiety, panic 
attacks, and depression related to his service.  
Additionally, it was suggested that the veteran's prolonged 
use of the drug salsalate for the treatment of his service-
connected cervical spine and left ankle disorders resulted in 
the conditions which led to the veteran's death.

Having carefully considered the claim in light of the record 
and applicable law, the Board finds that the weight of the 
competent medical evidence of record does not show that 
service connection is warranted on the theory that the 
veteran's pneumonia, pulmonary embolism, or cardiopulmonary 
arrest had developed as a result of his period of active 
service.  Initially, the Board notes that the veteran's  
service medical records show no treatment for any such 
condition.  The earliest medical evidence of record any 
related condition is not until his admission in the VA 
hospital in June 1989 wherein a nine month history of 
arrhythmias was noted and a diagnosis of coronary artery 
disease was provided.  This was almost 20 years following his 
discharge from service.  

The Board has considered the August 2006 letter from Dr. 
Maris suggesting that the veteran had recurrent nightmares, 
depression, and anxiety related to his combat experiences 
which contributed to, worsened, and increased his heart 
disease which ultimately led to his demise.  In this regard, 
the Board notes that the veteran was not service-connected 
for any disability manifested by nightmares, depression, and 
anxiety (to include PTSD).  Even if the Board were to concede 
that such disorders had contributed to his death, service 
connection could not be established for the cause of his 
death because neither the principal or a contributory cause 
of death would have been a disability for which the veteran 
was service connected.  

The Board has also considered the October 2007 letter from 
Dr. Maris in which he attempts to relate treatment of the 
veteran's service-connected degenerative arthritis of the 
cervical spine and residuals of a right ankle fracture with 
salsalate to gastrointestinal problems and dermatitis, which 
led to his progressive health decline and ultimate death.  
Dr. Maris did not, however, provide quantitative evidence as 
to the use of salsalate by the veteran to the degree that 
would result in gastrointestinal problems and dermatitis.  
Moreover, the veteran died of cardiopulmonary arrest which 
was due to a pulmonary embolism following pneumonia.  The 
evidence of record does not show that the veteran's death was 
related to any gastrointestinal problems or dermatitis which 
may have potentially been related to the use of salsalate.  
Given the medical evidence against the claim, for the Board 
to conclude that the veteran's death was the result of the 
use of salsalate would be speculation, and the law provides 
that service connection may not be based on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102 (2007); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).

With regard to the October 2007 letter from the veteran's 
pharmacist suggesting that the use of salsalate in certain 
doses could cause or at least exacerbate hypertension and 
cardiovascular problems, and that the treatment for his 
service-connected disabilities likely contributed to his 
cause of death, this opinion was based upon VA records which 
were provided by the appellant.  However, a medical diagnosis 
is only as credible as the history on which it was based.  
See Reonal v. Brown, 5 Vet. App. 458, 460 (1993); see also 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Swann v. Brown, 
5 Vet. App. 229, 233 (1993) [ a diagnosis "can be no better 
than the facts alleged by the appellant."].  Apart from 
evidence that the pharmacist's opinion was made on the basis 
of primarily the appellant's account, the facts underlying 
the assessments are not substantiated by the record, as the 
veteran died of cardiopulmonary arrest which was the result 
of a pulmonary embolism following pneumonia, and not 
hypertension and cardiovascular problems which were 
hypothetically related to the use of salsalate.  Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005) (It is error to 
reject a medical opinion solely on the basis that the medical 
opinion was based on a history given by the veteran.).   
While a physician is competent to render medical opinions, 
such competence does not extend to the factual underpinnings 
of the opinion.  See, e.g., Swann, 5 Vet. App. at 233 [the 
Board was not bound to accept opinions of two doctors who 
made diagnoses of PTSD almost twenty years following 
appellant's separation from service and who necessarily 
relied on history as related by appellant].

The Board finds probative the April 2007 opinion of the VA 
examiner which stated that the veteran was 77 years old and 
could have developed pneumonia from any number of etiologies.  
In explaining that the veteran's service-connected 
degenerative joint disease of the cervical spine with 
radiculopathy had not caused his pneumonia and eventual 
pulmonary embolism, the examiner set forth that the  
veteran's service-connected disease processes were not 
thought to attack the lungs or heart; result in the 
development of pneumonia, either viral or bacterial; or 
result in the development of a pulmonary embolism, which 
could have resulted from a number of causes including 
prolonged bed rest from a primary illness.  This opinion is 
considered probative as it was definitive, based upon a 
complete review of the veteran's entire claims file, and 
supported by detailed rationale.  Accordingly, the opinion is 
found to carry significant probative weight.  Among the 
factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).

It is the responsibility of the Board to review all the 
evidence of record and reach a conclusion by applying the 
standard of review set forth above.  The United States Court 
of Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  "[I]t is not error 
for the BVA to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reason or bases.  It is the responsibility of 
the BVA, . . . to assess the credibility and weight to be 
given to evidence." "  Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

As there is no medical evidence of in-service occurrence or 
aggravation of pneumonia, a pulmonary embolism, or 
cardiopulmonary arrest, and as there has been no medical 
evidence of a nexus between an in-service injury or disease, 
or a service-connected disability, and the veteran's cause of 
death, entitlement to service connection for the cause of the 
veteran's death must be denied.  See Hickson, 12 Vet. App. at 
253; see also Pond, 12 Vet App. at 346.

The Board has considered the assertions of the appellant and 
her daughters which suggest a relationship between the 
veteran's service, his service-connected disabilities, and 
treatment thereof, to the cause of his death.  However, as 
lay persons, they is not competent to provide the necessary 
nexus between the veteran's service and his death.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The Board recognizes 
that one of the appellant's daughter's works in a pharmacy.  
While it is unclear if she is in fact a medical professional, 
nevertheless, the value of a medical professional's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support the opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999). Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995).  In 
this matter, her assertion that the use of salsalate 
contributed to the pneumonia which resulted in a pulmonary 
embolism and eventual cardiopulmonary arrest is not supported 
by the medical evidence of record, and is specifically 
contradicted by the April 2007 VA medical opinion.

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful, and the appellant is sincere in her belief 
that the veteran's death was related to service.  While the 
Board has carefully reviewed the record in depth, it has been 
unable to identify a basis upon which service connection may 
be granted.  The Board has also considered the benefit of the 
doubt rule in this case, but as the preponderance of the 
evidence is against the claim, the evidence is not in 
equipoise, and there is no basis to apply it. See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Accordingly, for the reasons stated above, the Board finds 
that as the preponderance of evidence weighs against a grant 
of the benefits sought, entitlement to service connection for 
the cause of the veteran's death is not warranted, and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


